DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed on December 20, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the printed circuit board with the component, as recited in claims 1 and 12 (both claims recite component in the preamble, as well as, in the body of the claims), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12 and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ishii (US 2009/0134529).
Regarding claim 1, Ishii, figure 11, discloses a printed circuit board (PCB), comprising a component soldering region disposed on the PCB (the upper surface of the board), wherein: the component soldering region comprises a first region and a second region (regions on the upper surface of the board, 11, see figure, a first region with pad 13, and a second region with pad 16, 17); first pads (13) are disposed in the first 

Regarding claim 11, Ishii further discloses wherein a depth of the first groove is not greater than a thickness of the ink layer (see figure). 

Regarding claim 19, Ishii further discloses wherein the second pads are non-solder mask defined (NSMD) pads (see figure).  


Regarding claim 12, Ishii, as applied to claim 1 above, figure 11, further discloses a terminal, wherein the terminal comprises a printed circuit board (PCB) [printed wiring board 11, paragraph 0035]), wherein the PCB, comprises a component soldering region (upper surface of the board, the side where component 15 is mounted) disposed on the 

Regarding claim 16, Ishii further discloses wherein at least one of the depths of the first groove is not greater than a thickness of the ink layer (see figure).

Regarding claim 22, Ishii further discloses wherein the second pads are non-solder mask defined (NSMD) pads (see figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, as applied to claims 1 and 12 above, and further in view of Auch (US 8,344,360), and Nakamura (US 7,508,073).
Regarding claims 17, and 20, Ishii does not disclose wherein the PCB is a thin PCB with a thickness of less than or equal to 0.6 millimeter (mm).  
Auch, figure 2, discloses a circuit board with a component (260) mounted on the board having a thickness of the board about 0.4 to 2 mm (column 3, line 3-10).
Nakamura, figure 7, discloses a circuit board with a component (60) mounted on the board with a thickness of the board about 0.1 mm (column 2, line 65 to column 3, line 5).
Also, it would have been obvious to select a thickness of the board to have desired form factor.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Ishii with the PCB is a thin PCB with a thickness of less than or equal to 0.6 millimeter (mm), as taught by Auch, and Nakamura, in order to have required form factor.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, as applied to claims 1 and 12 above, and further in view of Lin (US 2005/0023704), and Yu (US 2014/0374921).
Regarding claims 18, and 21, Ishii discloses wherein when the second pads are connected to the component by using glue, but does not disclose the first groove is filled with glue.  
Lin, figure 8, discloses a printed circuit board with solder mask defined pads in the center, and non-solder mask defined pads on both the sides of the central pads. Lin further discloses groove around non-solder mask defined pad filled with glue (underfill 12).
Yu, figure 2, discloses a printed circuit board with non-solder mask defined pads (202), and further discloses in figure 4, a glue (underfill 27) filled in a recess around the non-solder mask defined pads.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Ishii with the first groove filled with glue, as taught by Lin, in order to have increased adhesive strength, as the boding area would be increased.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US 8,471,154), figure 5A, discloses a circuit board with a non-solder mask defined pad (112D), and further discloses a recess around the non-solder mask defined pad filled with glue (encapsulant 224).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / March 18, 2022